Citation Nr: 0807743	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  04-34 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than September 26, 
2003 for the award of a total disability rating due to 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. B. Mays, Counsel

INTRODUCTION

The veteran served on active duty from February 1942 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, awarded entitlement to TDIU, effective September 26, 
2003.  The veteran disagreed with the effective date and 
perfected an appeal. The claims folder was subsequently 
returned to the RO in Little Rock, Arkansas.

On November 22, 2005, the veteran presented testimony before 
the undersigned Veterans Law Judge via videoconference.  A 
transcript of the hearing is associated with the claims 
folder and has been reviewed.

In July 2006, the Board remanded the claim for further 
development. 


FINDINGS OF FACT

1.  In a November 2003 rating decision, the RO granted 
service connection for degenerative joint disease (DJD) and 
degenerative disc disease (DDD) of the cervical spine and 
assigned a 10 percent evaluation, effective May 7, 1997, and 
increased the evaluation to 20 percent, effective September 
26, 2003.  

2.  In the November 2003 rating decision, the RO also granted 
service connection for DDD of the lumbar spine and assigned a 
10 percent evaluation effective May 7, 1997, and increased 
the evaluation to 40 percent, effective September 26, 2003.  

3.  Effective September 26, 2003, the veteran's combined 
evaluation increased to 70 percent, and the RO awarded a 
TDIU.

4.  The veteran has been in receipt of a 30 percent 
evaluation for service-connected post-traumatic stress 
disorder (PTSD) from August 1998.

5.  Prior to September 26, 2003, the veteran's service-
connected disabilities alone did not prevent him from 
securing or following substantially gainful employment, 
considering the impairment from the disorders and his 
educational and occupational background.


CONCLUSION OF LAW

The criteria for the award of an effective date prior to 
September 26, 2003 for the award of a TDIU are not met.  38 
U.S.C.A. § 5110(g) (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.114, 3.321, 3.400, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

In the present case, the veteran was provided with the notice 
required by the VCAA in an August 2006 letter.  That letter 
informed the veteran to send any pertinent evidence in his 
possession to VA, informed him of the evidence required to 
substantiate the earlier effective date claim, the 
information required from him to enable VA to obtain evidence 
on his behalf, the assistance that VA would provide to obtain 
evidence on his behalf, and that he should submit such 
evidence or provide VA with the information necessary for VA 
to obtain such evidence on his behalf.  Therefore, the Board 
finds that he was provided with the notice required by the 
VCAA.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
evidence, and the veteran submitted private medical evidence 
as well as his contentions.  

The record contains an evaluation report completed on a form 
from the Social Security Administration (SSA), received in 
1999.  However, the veteran's complete records from SSA are 
not associated with the claims folder.  The RO requested the 
veteran's complete SSA folder, however, SSA informed VA in a 
May 2003 facsimile that the veteran's folder had been 
destroyed.  Based on such response, the Board finds that 
further attempts to secure the veteran's SSA records would be 
futile.  Significantly, neither the appellant nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Factual Background

In an August 1999 rating decision, the RO declined to reopen 
service connection claims for disabilities of cervical and 
lumbar spine; granted service connection for PTSD, and 
assigned a 30 percent evaluation, effective August 7, 1998; 
and denied entitlement to a TDIU.  The veteran perfected an 
appeal of that decision.   In January 2003, the Board 
reopened the veteran's service connection claims for 
disabilities of cervical and lumbar spine.  

On June 2003 VA examination, the veteran reported stiffness 
and pain in the cervical spine.  Range of cervical spine 
motion was as follows:  flexion was to 40 degrees; extension 
was to 15 degrees; left rotation was to 20 degrees; right 
rotation was to 25 degrees; left and right tilt was to 10 
degrees.  The examiner noted that those ranges of motion 
could be extended slightly beyond that, but pain was apparent 
when doing so.  Deep tendon reflexes were equal, bilaterally, 
however, the veteran had some mild weakness of the left 
bicep.  Grip strength and abduction was noted as "good," 
bilaterally.  

With regard to the veteran's lumbar spine, the veteran 
reported chronic low back pain, with occasional radiation 
around the right buttock to the knee.  Range of lumbar spine 
motion was as follows:  extension was to zero; flexion was to 
30 degrees; left and right tilt was to 5 degrees.  Range of 
lumbar spine motion was extremely limited in part due to the 
examiner's apprehension to having forward flexion tested 
without upper extremity support, as the veteran appeared 
somewhat tremulous and unstable.  However, it was noted that 
the veteran made a valiant attempt to perform range of motion 
testing.  X-rays of the cervical spine showed multilevel DJD 
with particular disc height loss between C3-C4.  X-rays of 
the lumbar spine showed evidence o L5-S1 spondylolisthesis, 
stage I.  Diagnoses were:  DJD and DDD of the cervical spine, 
and DDD and L5-S1 degenerative spondylolisthesis, grade I, of 
the lumbar spine.  The examiner opined that the above-noted 
diagnoses are more likely than not associated with the 
veteran's military service.  

In September 2003, the Board remanded the issues of 
entitlement to service connection for cervical and lumbar 
spine disabilities, as well as the issue of entitlement to an 
increased rating for PTSD, and an award of a TDIU.  

Based on the findings shown on the June 2003 VA examination 
report , the RO, in a November 2003 rating decision, granted 
service connection for DJD and DDD of the cervical spine and 
assigned a 10 percent evaluation, effective May 7, 1997, and 
increased the evaluation to 20 percent, effective September 
26, 2003.  The RO also granted service connection for DDD of 
the lumbar spine and assigned a 10 percent evaluation 
effective May 7, 1997, and increased the evaluation to 40 
percent, effective September 26, 2003.  Consequently, 
effective September 26, 2003, the veteran's combined 
evaluation increased to 70 percent with one disability rated 
at 40 percent, and the RO awarded a TDIU, effective September 
26, 2003.  

Earlier Effective Date Claim 

In the instant appeal, the veteran seeks entitlement to an 
effective date earlier than September 26, 2003 for the award 
of a TDIU.  The date of September 26, 2003 is significant in 
that a revision of the diagnostic criteria applicable to the 
spine became effective on September 26, 2003.  See 68 Fed. 
Reg. 51, 454-51, 458 (Aug. 27, 2003).  Prior to that date, 
the diagnostic criteria characterized ranges of spine motion 
as severe, moderate, and slight, without further reference as 
to what specifically constituted severe, moderate, and slight 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5290-2 (2002).  The revised regulations, however, set 
forth specific ranges of motion as warranting specific levels 
of disability compensation; see 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, 
preceding Note (1), Diagnostic Codes 5235 through 5243 
(2007).

Where compensation benefits are awarded pursuant to a 
liberalizing law, or a liberalizing VA issue approved by the 
Secretary or by the Secretary's direction, the effective date 
of such award shall be fixed in accordance with the facts 
found, but shall not be earlier than the effective date of 
the law.  38 U.S.C.A. § 5110(g) (West 2002 & Supp. 2007); 38 
C.F.R. § 3.114(a) (2007).  If a claimant requests review of 
his claim within one year from the effective date of the 
liberalizing regulation, benefits may be authorized from the 
effective date of the liberalizing provisions.  38 C.F.R. 
§ 3.114(a)(1).  However, if the claimant requests review of 
his claim more than one year from the effective date of the 
liberalizing regulation, benefits may be authorized only for 
a period of one year prior to the date of receipt of such 
request. 38 C.F.R. § 3.114(a)(3) (2007).

VA is prohibited from providing the award of increased 
compensation any earlier than the effective date of the 
amendments to the rating criteria, for to do so would be to 
retroactively apply the new regulations.  Such retroactive 
application of the law is prohibited by section 3.114 as well 
as by decisions of the courts and VA General Counsel.  See 38 
U.S.C.A. § 5110(g); 38 C.F.R. § 3.114; Kuzma v. Principi, 341 
F.3d 1327, 1329 (Fed. Cir. 2003); VAOPGCPREC 7-2003 (Nov. 19, 
2003).

Here, the revised criteria for rating disabilities of the 
spine may be considered "liberalizing", since such provided 
the basis upon which the veteran's cervical and lumbar spine 
disabilities could be rated as 20 percent and 40 percent 
disabling, respectively; that basis was not provided under 
the former criteria.  Therefore, without the revised criteria 
for rating disabilities of the spine, the veteran would not 
have met the schedular criteria for a TDIU, as his combined 
evaluation for the veteran's service-connected disability was 
not 70 percent or greater prior to September 26, 2003.  See 
38 C.F.R. § 4.16(a) (2007).

The veteran's representative acknowledges that the veteran 
did not meet the schedular criteria for the award of a TDIU 
prior September 26, 2003, but asserts that extraschedular 
consideration should be afforded the veteran.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disabilities, but fails to meet 
the percentage requirements for eligibility for a total 
rating set forth in 38 C.F.R. § 4.16(a), such case shall be 
submitted for extraschedular consideration in accordance with 
38 C.F.R. § 3.321.  For a veteran to prevail on a claim for a 
total compensation rating based on individual unemployability 
on an extraschedular basis, the record must reflect some 
factor which takes the case outside the norm. The sole fact 
that a claimant is unemployed or has difficulty obtaining 
employment is not enough.  A disability rating in itself is 
recognition that the impairment makes it difficult to obtain 
or keep employment, but the ultimate question is whether the 
veteran is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

According to his TDIU application, received in 1998, the 
veteran reported that he last worked full-time in 1945, and 
became too disabled to work in 1971.  He indicated that he 
had completed one year of high school.

While the veteran asserts that he has been unemployed since 
1971 due to his disabilities of the cervical and lumbar 
spine, as noted, service connection for the veteran's 
disabilities of the spine was not made effective until May 
1997.  

The veteran has been service-connected for PTSD and assigned 
a 30 percent rating from August 1998.  Some outpatient 
clinical records refer to Global Assessment of Functioning 
Scale (GAF) scores in the 40's (representing serious 
psychiatric impairment) and note that he has major depression 
in addition to PTSD.  However, VA examinations conducted in 
January 2001 and June 2003, which were done for the express 
purpose of determining the extent of disability exhibited by 
PTSD, reflect GAF scores of 60 and 53, respectively.  More 
importantly the examination reports specifically stated that 
the veteran did not provide evidence that his PTSD precluded 
his ability to work.  There is not much evidence regarding 
the extent of his cervical and lumbar spine disability prior 
to September 2003, but the exhibited symptoms did not suggest 
that employment would have been precluded.  The 1998 private 
medical report noted "some" limitation of motion of the 
cervical spine; VA outpatient treatment reports also suggest 
some limitation of function in the lumbar and cervical spine.  
The June 2003 VA examination reflects greater limitation of 
motion and some neurological impairment, but the physician 
does not suggest that spinal disability alone or combined 
with the service-connected PTSD precluded gainful employment.  

Based on the evidence of record, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) was not warranted 
prior to September 26, 2003.  
While the veteran did have some employment impairment due to 
his service-connected disabilities, the Board finds that the 
level of impairment to the veteran's employment was 
adequately reflected in the disability evaluation the veteran 
received.  Therefore, the Board finds that the record did not 
demonstrate that the veteran's service-connected PTSD, by 
itself, was of such severity prior to September 26, 2003, as 
to preclude his participation in all forms of substantially 
gainful employment. 

In sum, the appropriate effective date is the effective date 
of the liberalizing law.  In this instance, that date is 
September 26, 2003, which is the date that has been assigned 
by the RO for the award of TDIU based on the increase of the 
veteran's combined schedular evaluation to 70 percent.  As 
noted, the evidence is persuasive that the veteran's service-
connected PTSD was not of such severity as to preclude his 
participation in all forms of substantially gainful 
employment prior to September 26, 2003. 

Accordingly, there is no legal basis on which to award an 
effective date earlier than September 26, 2003 for the award 
of a TDIU.  As the preponderance of the evidence is against 
the veteran's earlier effective date claim, the reasonable 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107(b) (West 2002 & Supp. 2007).


ORDER

Entitlement to an effective date earlier than September 26, 
2003 for the award of a TDIU is denied.



___________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


